Case 1:16-cv-00447-WES-PAS Document 121 Filed 07/17/19 Page 1 of 4 PageID #: 7737



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


  SHEET METAL WORKERS LOCAL NO. 20
  WELFARE AND BENEFIT FUND, and
  INDIANA CARPENTERS WELFARE FUND,
  on behalf of themselves and all others similarly
  situated,

                                      Plaintiffs,

          v.                                               Case No. 1:16-cv-00046-S
  CVS PHARMACY, INC. and CAREMARK,
  L.L.C.,

                                    Defendants.


  PLUMBERS WELFARE FUND, LOCAL 130,
  U.A., on behalf of itself and all others similarly
  situated,

                                      Plaintiffs,

          v.                                               Case No. 1:16-cv-00447-S
  CVS PHARMACY, INC. and CAREMARK,
  L.L.C.,

                                    Defendants.



    CAREMARK’S MOTION FOR LEAVE TO FILE MOTION UNDER THE FEDERAL
    ARBITRATION ACT TO DISMISS THE CLAIMS OF SHEET METAL WORKERS
                LOCAL NO. 20 WELFARE AND BENEFIT FUND

          Defendant Caremark, L.L.C. (“Caremark”) hereby requests leave to file its Motion Under

  the Federal Arbitration Act to Dismiss the Claims of Sheet Metal Workers Local No. 20 Welfare

  and Benefit Fund (“Arbitration Motion”) and accompanying memorandum in support, which are

  attached as Exhibits A and B, respectively. Plaintiffs have informed Caremark that they oppose

  this request.



                                                       1
Case 1:16-cv-00447-WES-PAS Document 121 Filed 07/17/19 Page 2 of 4 PageID #: 7738



         The Court’s Standard Pretrial Order dated January 13, 2017 sets the deadline for filing

  dispositive motions as thirty (30) days after the parties complete their expert disclosures, which

  has yet to occur, and provides that no motions, other than motions in limine, shall be filed without

  this Court’s leave after fourteen (14) days from the close of discovery, which occurred on March

  15, 2019. See Dkt. No. 46, at 2, 4; Text Order Entering Dkt. No. 91 (Jan. 11, 2019).

         Caremark therefore seeks leave to file its Arbitration Motion at this time, in conjunction

  with Defendants’ Objection to Plaintiffs’ Motion for Class Certification (“Defendants’

  Objection”), because the question whether Sheet Metal’s claims against Caremark are subject to

  arbitration is related to issues in Defendants’ Objection. First, Caremark’s Arbitration Motion, if

  granted, would dispose of all of Sheet Metal’s claims against Caremark in this case, and such a

  disposition highlights one obvious reason Sheet Metal cannot be a typical or adequate class

  representative for putative class members with claims against Caremark. Second, as Defendants’

  Objection demonstrates, alternative dispute resolution (“ADR”) provisions in contracts like

  Caremark’s contract here frequently are a reason that class certification is denied, as the presence

  of ADR provisions foreclose a putative class representative from proving that common issues of

  fact and law predominate over individualized issues. Third, granting Caremark leave to file its

  Arbitration Motion at this time would be consistent with the “‘liberal federal policy favoring

  arbitration agreements,’” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 345 (2011) (quoting

  Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)); see also id.

  (recognizing the Federal Arbitration Act “was designed to promote arbitration”).

         Accordingly, Caremark respectfully requests that the Court grant leave to file the

  Arbitration Motion.




                                                   2
Case 1:16-cv-00447-WES-PAS Document 121 Filed 07/17/19 Page 3 of 4 PageID #: 7739



  DATED: July 17, 2019         Respectfully submitted,

                               By: /s/ Robert C. Corrente
                               Robert C. Corrente (RI Bar No. 2632)
                               WHELAN, CORRENTE & FLANDERS LLP
                               100 Westminster Street, Suite 710
                               Providence, RI 02903
                               Telephone: (401) 270-4500
                               Facsimile: (401) 270-3760
                               rcorrente@whelancorrente.com

                               Enu Mainigi (Pro Hac Vice)
                               Craig D. Singer (Pro Hac Vice)
                               William T. Burke (Pro Hac Vice)
                               Grant A. Geyerman (Pro Hac Vice)
                               Kathryn E. Hoover (Pro Hac Vice)
                               WILLIAMS & CONNOLLY LLP
                               725 Twelfth Street, N.W.
                               Washington, DC 20005
                               Telephone: (202) 434-5000
                               Facsimile: (202) 434-5029
                               emainigi@wc.com
                               csinger@wc.com
                               wburke@wc.com
                               ggeyerman@wc.com
                               khoover@wc.com
                               Attorneys for Caremark, L.L.C.




                                         3
Case 1:16-cv-00447-WES-PAS Document 121 Filed 07/17/19 Page 4 of 4 PageID #: 7740



                                  CERTIFICATE OF SERVICE
         I hereby certify that on July 17, 2019, a copy of the foregoing was filed electronically and

  is available for viewing and downloading from ECF.



  DATED: July 17, 2019                         By: /s/ Grant A. Geyerman
